DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 10/17/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 11 and 16, are directed, in part, to a method, system and medium (i.e., statutory categories including a process, machine, manufacture or composition of matter) for determining best practices for third parties accessing a health care network, comprising:

CLAIM 1:
allowing a patient with a user device to connect to the health care network implemented over a blockchain; 

allowing a third party with at least one third party device to connect to the health care network; 

receiving, from the third party, a request for accessing data of the patient and parameters as related to the patient, said parameters being a first predetermined parameter related to the patient; 

correlating, using an artificial intelligence engine, the first predetermined parameter with a patients’ data to identify other of said parameters being a second predetermined parameter relevant for the patient; and 

providing the second predetermined parameter to the third party, for being used as a best practice by the third party.

CLAIM 11:
one or more processors; and 

a memory coupled to the one or more processors, the memory including instructions that, when executed by the one or more processors, cause the system to: 

allow a patient with a user device to connect to the health care network implemented over a blockchain;

allow a third party with at least one third party device to connect to the health care network;

receive, from the third party, a request for accessing data of the patient and a first predetermined parameter related to the patient; 

correlate, analyse, and match, using an Artificial Intelligence (AJ) engine, the first predetermined parameter with a patients’ data to identify and recommend a second predetermined parameter relevant for the patient; and 

send recommendation to the second predetermined parameter to the third party, for being used as a best practice by the third party.

CLAIM 16:
allowing a patient with a user device to connect to the health care network implemented over a blockchain; 

allowing a third party with at least one third party device to connect to the health care network;

receiving, from the third party, a request for accessing data of the patient and a first parameter related to the patient;

correlating, using an artificial intelligence engine, the first parameter with a patients’ data to identify a second parameter relevant for the patient;

providing the second parameter to the third party, for being used as a best practice by the third party; and

accessing a list of best practices from an artificial intelligence learning module patient database when a level of correlation is greater than a predefined threshold.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite and are directed to an abstract idea.  More specifically, independent claims 1, 11 and 16 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to determining best practices for third parties accessing a health care network by managing human interactions relating to patient and third party network connection and access to data and thus, directed to certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer.
Moreover, independent claim 1, and similarly independent claims 11 and 16  are directed to determining best practices for third parties accessing a health care network by “correlating…the first predetermined parameter with a patients’ data to identify other of said parameters being a second predetermined parameter relevant for the patient” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for the independent claims but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a user device, network, a blockchain, an artificial intelligence engine, a digital wallet, public and private keys, a server, a machine-learning module, one or more processors, a memory coupled to the one or more processors, a non-transitory computer-readable medium, and a computer which are all recited at a high-level of generality and thus,  merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0042]-[0043] of applicant's specification (US 2021/0005296) recites that the system/method is implemented using a user device  that may be a stationary device, a portable device, or a device accessed remotely and may be, but not limited to, a computer, a laptop, a tablet, a mobile phone, a smartphone, or a smart watch which are well-known general purpose or generic-type computers and/or technologies. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686